        Case 7:20-cv-09167-PMH
Case 7-20-cv-09167-PMH          Document
                          Document       9 inFiled
                                   8 Filed    NYSD 03/26/21 Page 1 ofPage
                                                     on 03/25/2021    2   1 of 2



              THOMAS, DROHAN, WAXMAN, PETIGROW & MAYLE, LLP
                                           ATTORNEYS AND COUNSELLORS AT LAW
                                                      2517 ROUTE 52
                                            HOPEWELL JUNCTION, NEW YORK 12533
  JAMES P. DROHAN                                                                                       OF COUNSEL
  DANIEL PETIGROW                                                                             D’ANDREA & GOLDSTEIN
  STUART S. WAXMAN*                                                                                 JOAN M. GILBRIDE
  NEELANJAN CHOUDHURY                                                                           JUDITH CRELIN MAYLE
  DAVID H. STRONG**                                     Application granted. The conference
  MELISSA N. KNAPP**
  STEVEN L. BANKS                                       scheduled for April 12, 2021 isTelephone:
                                                                                         adjourned(845) 592-7000
                                                                                                          until
                                                                                             Fax: (845) 592-7020
  ALLISON E. SMITH
                                                        April 20, 2021 at 10:30 a.m. At the time       fo the
                                                                                                www.tdwpm.com
  PAMELA D. BASS**
  CONOR C. HORAN                                        scheduled conference all parties shall call
  NICHOLAS A. SMARRA**
  GREGORY R. PICCIANO                                   (888) 398-2342; access code: 3456831. The
  *ADMITTED IN NEW YORK AND NEW JERSEY                  Clerk is directed to terminate ECF No. 8.
  **ADMITTED IN NEW YORK AND CONNECTICUT



                                                        SO ORDERED.
                                                       March 25, 2021

VIA ECF                                                 ______________________________
                                                        Philip M. Halpern, U.S.D.J.
Honorable Philip M. Halpern
United States District Judge                            Dated: White Plains, NY
United States Courthouse                                       March 26, 2021
300 Quarropas Street
New York, New York 10601

                     RE:         S.B. and K.B. v. Goshen Central School District,
                                 SDNY Docket No. 20 Civ. 9167 (PMH)

Your Honor:

       We represent defendant Goshen Central School District in the above-referenced action in
which the plaintiffs seek judicial review of administrative determinations concerning a student’s
educational placement under the Individuals with Disabilities Education Act. I write to
respectfully request a modification of the previously ordered schedule for submission of pre-
motion conference letters, and an adjournment of the pre-motion conference presently scheduled
for April 12, 2021.

        At a conference held on February 10, 2021, the Court directed the parties to discuss and
designate a movant for the anticipated motions for summary judgment, and set a schedule
requiring the movant to file a pre-motion conference letter, along with a Rule 56.1 statement that
confirms with the Court’s individual practices, by March 31, 2021, and the non-movant to file its
opposition by April 7, 2021.

       The parties have since conferred and designated the plaintiffs as the movant. Thereafter,
on March 11, 2021, plaintiffs served a Rule 56.1 statement, and defendant is in the process of
preparing its responses. However, the Rule 56.1 statement is lengthy, and it will be difficult to
have the counterstatement completed and fully reviewed by plaintiffs’ attorney before March 31,
2021. Therefore, with the consent of plaintiffs’ attorney, I write to request a one-week extension
        Case 7:20-cv-09167-PMH
Case 7-20-cv-09167-PMH          Document
                          Document       9 inFiled
                                   8 Filed    NYSD 03/26/21 Page 2 ofPage
                                                     on 03/25/2021    2   2 of 2
Honorable Philip M. Halpern                                                              Page 2
United States District Judge
March 25, 2021


of time for the submission of the pre-motion conference letter, and a corresponding extension of
time for the submission of defendants’ opposition.

       There have been no prior requests to modify the schedule for submission of pre-motion
conference letters.

        Accordingly, for these reasons, defendant respectfully requests that plaintiffs’ time to file
a pre-motion conference letter be extended from March 31, 2021 to April 7, 2021, and defendant’s
time to file its opposition to the pre-motion conference letter be extended from April 7, 2021 to
April 14, 2021. Additionally, if this application is granted, defendant requests that the pre-motion
conference presently scheduled for April 12, 2021, be adjourned to a date after April 14, 2021.

                                               Respectfully,

                                               s/Steven L. Banks

                                               Steven L. Banks

cc: Counsel of Record (by ECF)
